DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that differential signal wires are wired on one surface of the first flexible board, and first ground wires for implementing impedance control for the differential signal wires are wired on the other surface of the first flexible board and at locations on a rear side of the differential signal wires, second ground wires for implementing impedance control for the differential signal wires are wired on one surface of the second flexible board, the first flexible board is placed between the structure and the second flexible board, the one surface of the first flexible board is placed in such a manner as to face one surface of the second flexible board, and a wiring density of the first ground wires and the second ground wires differs between an area along the bent portion of the structure and an area along the flat portion of the structure.  None of the reference art of record discloses or renders obvious such a combination.

US 2010/0103223 discloses a housing having a flat and curve surfaces with a flexible circuit mounted thereon, but fails to disclose the above discussed limitations.
US 6220093 discloses a housing having a flat and curve surfaces with a flexible circuit mounted thereon, but fails to disclose the above discussed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest and/or related prior art references.  However, none of the prior art references discloses the combination of the discussed limitations alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847